Citation Nr: 1045326	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  05-37 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a heart disability, to 
include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel






INTRODUCTION

The Veteran had active military service from June 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In a March 2009 written statement to the Board, the Veteran 
withdrew his claim for entitlement to service connection for 
prostatitis.  As of that date, the Board had not yet promulgated 
a final decision on the issue presented.  Because the Veteran has 
clearly expressed a desire to terminate the appeal, because he 
has done so in writing, and because the Board has not yet 
promulgated a decision on the issue of entitlement to service 
connection for prostatitis, the legal requirements for a proper 
withdrawal have been satisfied.  38 C.F.R. § 20.204 (2010).  
Accordingly, further action by the Board on this appeal is not 
appropriate, and the appeal will be dismissed.  38 U.S.C.A. 
§ 7105(d) (West 2002).

Additionally, in his March 2009 statement, the Veteran withdrew 
his request for a hearing on the remaining issue of entitlement 
to service connection for a heart disability.


FINDING OF FACT

The Veteran's coronary artery disease is attributable to his 
conceded in-service exposure to herbicides.


CONCLUSION OF LAW

Coronary artery disease is presumed to have been incurred during 
the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

Because the Board is granting the Veteran's claim in full, there 
is no need to engage in any analysis with respect to whether the 
requirements of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)), 
have been satisfied in this appeal.  That matter is moot.

Here, the Veteran contends that he is entitled to service 
connection for his currently diagnosed coronary artery disease on 
a presumptive basis because he served in the Republic of Vietnam 
and is currently diagnosed with a disability on the list of 
diseases associated with exposure to herbicide agents.

VA regulations provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the disease 
in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) 
are met.  38 C.F.R. § 3.309(e) (2010).  The term "herbicide 
agent" means a chemical in an herbicide, including Agent Orange, 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam era.  

In general, for service connection to be granted for most of the 
presumed diseases, they must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy, 
however, must be manifest to a degree of 10 percent within one 
year after the last date on which the Veteran performed active 
military, naval, or air service in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act 
of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Previously, the diseases for which service connection may be 
presumed to be due to an association with herbicide agents 
included AL amyloidosis, chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

Recently, however, on August 31, 2010, the Secretary published a 
final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  
See 75 Fed. Reg. 53,202.  The final rule was effective August 31, 
2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy 
cell leukemia and other chronic B-cell leukemias, Parkinson's 
disease, and ischemic heart disease [including, but not limited 
to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina] to the list of 
diseases associated with exposure to certain herbicide agents.  A 
newly added Note 3 at the end of § 3.309 states that: "for 
purposes of this section, the term ischemic heart disease does 
not include hypertension or peripheral manifestations of 
arteriosclerosis such as peripheral vascular disease or stroke, 
or any other condition that does not qualify within the generally 
accepted medical definition of Ischemic heart disease."   

Because the rule was identified as a major rule, implementation 
of the rule was subject to the provisions of the Congressional 
Review Act (CRA).  The CRA requires an agency to wait 60 days 
before implementing a major rule to allow Congress the 
opportunity to review the regulation.  On October 29, 2010, the 
Secretary issued a memorandum lifting the stay of appeals 
affected by the new herbicide-related presumptions.  See 
Chairman's Memorandum No. 01-10-37, "Lifting of Stay of Appeals 
Affected by New Herbicide-Related Presumptions."  The memorandum 
notes that the CRA waiting period for the regulation expired on 
October 30, 2010, and accordingly, the stay of the adjudication 
of the affected claims was lifted October 30, 2010.  

Applying the newly amended 38 C.F.R. § 3.309(e) to this case, the 
record shows that the Veteran is currently diagnosed with 
coronary artery disease.  See a July 2005 report by I.Q., M.D. of 
Cardiovascular Clinical Associates, a January 2006 Cardiac 
Catheterization Report, and a May 2006 VA progress note.  Also, 
the record reflects that continuous medication was required to 
treat the Veteran's coronary artery disease, as a May 2006 VA 
progress note shows a medication regimen of Tylenol and Toprol 
specifically to treat his coronary artery disease.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7005.  

Further, the record shows that the Veteran received the Vietnam 
service medal, and the Vietnam campaign medal for his service in 
Vietnam.  See DD Form 214.  Therefore, his in-service exposure to 
herbicides is conceded.  38 C.F.R. § 3.307(a)(6)(iii).  As 
discussed above, coronary artery disease is considered a 
component of ischemic heart disease, and effective August 31, 
2010, ischemic heart disease is a disease noted under 38 C.F.R. § 
3.309(e) as a disease having a positive association with 
herbicide exposure.  As such, the Veteran's coronary artery 
disease is presumed to be the result of in-service herbicide 
exposure.  

Accordingly, because the Veteran's in-service exposure to 
herbicides is conceded, because he has been found to have 
coronary artery disease that manifested to a degree of 10 percent 
or more after service, and because this disorder is now presumed 
to be the result of herbicide exposure, service connection for 
the his coronary artery disease is warranted.  


ORDER

Service connection for coronary artery disease is granted.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


